          Case 1:20-cr-00652-VM Document 67
                                         66 Filed 01/21/21
                                                  01/20/21 Page 1 of 2


                  ZMO Law PLLC
                                                                                    1/21/2021
                                                         January 20, 2021



Via ECF

Hon. Victor Marrero
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

      RE: USA v. Narek Marutyan, 20 Cr. 652 (VM)

Dear Judge Marrero:

   I was appointed on December 21, 2020 to represent Narek Marutyan in the above-
captioned matter pursuant to the Criminal Justice Act. On January 15, 2021, Dennis Ring,
Esq. entered a notice of appearance on behalf of Mr. Marutyan. At Mr. Marutyan’s request,
I have discussed the case with Mr. Ring and provided him with relevant documents. Mr.
Ring and Mr. Marutyan are aware of and plan to attend the phone conference scheduled
for tomorrow.

  Accordingly, since Mr. Marutyan has retained counsel, I respectfully request leave to
withdraw from my representation of Mr. Marutyan.

  Thank you for your attention to this case.

                                               Very truly yours,

                                               Zachary Margulis-Ohnuma
                                               Zachary Margulis-Ohnuma


CC: All Counsel (via ECF)               The request is granted.




                                         1/21/2021


       260 Madison Avenue, 17th Floor • New York, NY 10016
                (212) 685-0999 • info@zmolaw.com
                        www.zmolaw.com
          Case 1:20-cr-00652-VM Document 67
                                         66 Filed 01/21/21
                                                  01/20/21 Page 2 of 2
ZMO Law PLLC




1/20/21
Page 2
